Name: 92/438/EEC: Council Decision of 13 July 1992 on computerization of veterinary import procedures (Shift project), amending Directives 90/675/EEC, 91/496/EEC, 91/628/EEC and Decision 90/424/EEC, and repealing Decision 88/192/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: information technology and data processing;  animal product;  agricultural policy;  trade;  agricultural activity;  cooperation policy
 Date Published: 1992-08-25

 Avis juridique important|31992D043892/438/EEC: Council Decision of 13 July 1992 on computerization of veterinary import procedures (Shift project), amending Directives 90/675/EEC, 91/496/EEC, 91/628/EEC and Decision 90/424/EEC, and repealing Decision 88/192/EEC Official Journal L 243 , 25/08/1992 P. 0027 - 0031 Finnish special edition: Chapter 3 Volume 44 P. 0181 Swedish special edition: Chapter 3 Volume 44 P. 0181 COUNCIL DECISION of 13 July 1992 on computerization of veterinary import procedures (Shift project), amending Directives 90/675/EEC, 91/496/EEC, 91/628/EEC and Decision 90/424/EEC, and repealing Decision 88/192/EEC (92/438/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas, since the adoption of Council Decision 88/192/EEC of 28 March 1988 on a system for health control of imports from third countries at frontier inspection posts (Shift project) (2), considerable progress has been made on harmonization in the veterinary field; Whereas, in particular, the Council has adopted Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (3), Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries (4) and Directive 91/628/EEC of 19 November 1991 on the protection of animals during transport (5); Whereas, in the light of the favourable trend in harmonization in the veterinary sector, it is appropriate to lay down fresh provisions on computerization of veterinary import procedures and therefore to repeal Decision 88/192/EEC; Whereas these fresh provisions must help protect public and animal health while permitting attainment of the internal market for animals and animal products; Whereas these new provisions are all the more necessary in that inspection at internal frontiers is to be discontinued; Whereas computerization of veterinary import procedures must provide an efficient way for an official veterinarian rejecting a consignment at a border inspection post to pass on relevant information and also data bases detailing import requirements and imports of animals and animal products; Whereas Directives 90/675/EEC, 91/496/EEC and 91/628/EEC should be amended accordingly; Whereas provision should be made in Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (6) for the Community to contribute financially to implementation of the new measures relating to the computerization of veterinary import procedures; Whereas the Commission should be entrusted with the task of adopting the necessary implementing rules, HAS ADOPTED THIS DECISION: Article 1 1. Computerization of veterinary import procedures shall comprise: - a procedure for passing on the relevant information when an official veterinarian at a border inspection post re-routes a consignment; - the organization and operation of data bases covering the Community's import requirements for animals and products; - the organization and operation of data bases covering imports into the Community of animals and products. 2. The computerization specified in paragraph 1 shall meet present international standards. Article 2 For the purposes of this Decision, the definitions given in Directives 90/675/EEC, 91/496/EEC and 91/628/EEC shall be applicable as required. Article 3 1. The information procedure referred to in the first indent of Article 1 (1) shall cover border inspection posts, the central authorities of the Member States and the Commission. 2. The information procedure referred to in the first indent of Article 1 (1) shall operate as specified in Annex I. Article 4 1. The data bases referred to in the second indent of Article 1 shall contain full details of requirements for importing animals and products into the Community, in particular information on lists of authorized third countries, approved establishments, protective measures adopted and authorized specimen certificates. 2. The data bases referred to in the second indent of Article 1 (1) shall be organized and operated as specified in Annex II. Article 5 1. The data bases referred to in the third indent of Article 1 (1) shall contain full information on each consignment of animals or products brought into the Community, covering in particular the conditions of transport of the animals as specified in Chapter III of Directive 91/628/EEC and the outcome of the checks carried out under Directives 90/675/EEC and 91/496/EEC. 2. The data bases referred to in the third indent of Article 1 shall be organized and operated as specified in Annex III. Article 6 The equipment used at border inspection posts for the purposes of this Decision may be that specified in Article 2 (2) of Commission Decision 91/398/EEC of 19 July 1991 on a computerized network linking veterinary authorities (Animo) (7). Article 7 Decision 88/192/EEC is hereby repealed. Article 8 Directive 90/675/EEC is hereby amended as follows: 1. the following indent shall be added to Article 4 (1): '- that no indication of rejection of the consignment has been given through the procedure specified in the first indent of Article 1 of Council Decision 92/438/EEC of 13 July 1992 on computerization of veterinary import procedures (Shift project) (*). (*) OJ No L 243, 25. 8. 1992, p. 27.' 2. the following shall be added to Article 8 (2): '(d) consult the data bases specified in the second indent of Article 1 of Decision 92/438/EEC.' 3. the following sentence shall be added to Article 9 (2) (iii): 'He shall ensure that all updating of the data bases indicated in the third indent of Article 1 of Decision 92/438/EEC is carried out.' 4. the first indent in Article 11 (4) (b) shall be replaced by: '- using the computerized network linking veterinary authorities (Animo), give the official veterinarian at the inspection post of the place of destination notice of the passage of the products and of their probable date of arrival,'. 5. the following sentence shall be added to Article 11 (4) (b): 'In such cases, the competent authority shall be informed through the computerized network linking veterinary authorities (Animo).' 6. in Article 16 (1) (a) the first indent shall be replaced by: '- activate the information procedure provided for in the first indent of Article 1 of Decision 92/438/EEC,'. 7. in Article 16 (1) (a) the third indent shall be deleted. 8. Article 16 (5) shall be replaced by the following: '5. The provisions of Decision 92/438/EEC shall apply.' Article 9 Directive 91/496/EEC is hereby amended as follows: 1. the following indent shall be added to Article 4 (1): '- that no indication of rejection of the consignment has been given through the procedure specified in the first indent of Article 1 of Council Decision 92/438/EEC of 13 July 1992 on computerization of veterinary import procedures (Shift project). (*) (*) OJ No L 243, 25. 8. 1992, p. 27.' 2. in Article 4 (2) the following shall be added as second subparagraph: 'The check must be made after reference to the data bases specified in the second indent of Article 1 of Decision 92/438/EEC.' 3. in Article 6 (2) the following sentence shall be added: 'The official veterinarian shall ensure that all updating of the data bases indicated in the third indent in Article 1 of Decision 92/438/EEC is carried out.' 4. in Article 9 (1) (d) the words 'referrred to in the second subparagraph of Article 12 (4)' shall be replaced by 'referred to in Article 20 of Directive 90/425/EEC'. 5. in Article 12 (1) (c) the first indent shall be replaced by the following: '- activate the information procedure provided for in the first indent of Article 1 of Decision 92/438/EEC'. 6. in Article 12 (1) (c) the third indent shall be deleted. 7. Article 12 (4) shall be replaced by the following: '4. The provisions of Decision 92/438/EEC shall apply.' 8. in the first subparagraph of Article 30 (2) the words 'in the second subparagraph of' shall be deleted. Article 10 The following paragraph shall be added to Article 11 of Directive 91/628/EEC: '5. The provisions of Council Decision 92/438/EEC of 13 July 1992 on computerization of veterinary import procedures (Shift project) (*) shall be applicable. (*) OJ No L 243, 25. 8. 1992, p. 27.' Article 11 The following Article shall be added to Decision 90/424/EEC: 'Article 37a 1. Community financial assistance may be granted for computerization of veterinary import procedures as specified in Decision 92/438/EEC (*). 2. Organizational arrangements for financing under paragraph 1 and the level of the Community's contribution shall be determined in accordance with the procedure laid down in Article 41. (*) OJ No L 243, 25. 8. 1992, p. 27.' Article 12 The rules required for application of this Decision shall be adopted, as required, in accordance with the procedure laid down in Article 13. Article 13 1. The Commission shall be assisted by the Standing Veterinary Committee set up by Decision 68/361/EEC (8), hereinafter referred to as 'the Committee'. 2. Where the procedure laid down in this Article is to be followed, matters shall without delay be referred to the Committee by its chairman, either on his own initiative or at the request of the representative of a Member State. 3. The Commission representative shall submit a draft of the measures to be adopted. The Committee shall deliver its opinion on such measures within a time limit which the chairman may lay down according to the urgency of the matter. Opinions shall be delivered by a majority of 54 votes, the votes of the Member States being weighted as provided for in Article 148 (2) of the Treaty. The chairman shall not vote. 4. (a) The Commission shall adopt the measures and implement them immediately where they are in accordance with the opinion of the Committee. (b) Where they are not in accordance with the opinion of the Committee, or if no opinion is delivered, the Commission shall without delay propose to the Council the measures to be adopted. The Council shall adopt the measures by a qualified majority. If, within three months of the date on which a proposal was submitted to it, the Council has not adopted any measures, the Commission shall adopt the proposed measures and apply them immediately. Article 14 The provisions of this Decision shall be reviewed before 1 July 1995, in order to take account of technological developments and to make the necessary improvements especially in view of any developments which may already be recorded in the most advanced Member States. Article 15 This Decision is addressed to the Member States. Done at Brussels, 13 July 1992. For the Council The President J. GUMMER (1) Opinion delivered on 10 July 1992 (not yet published in the Official Journal). (2) OJ No L 89, 6. 4. 1988, p. 32. (3) OJ No L 373, 31. 12. 1990, p. 1; Directive as amended by Directive 91/496/EEC (OJ No L 268, 24. 9. 1991, p. 56). (4) OJ No L 268, 24. 9. 1991, p. 56; Directive as amended by Directive 91/628/EEC (OJ No L 340, 12. 12. 1991, p. 17). (5) OJ No L 340, 11. 12. 1991, p. 17. (6) OJ No L 224, 18. 8. 1990, p. 19. Decision as last amended by Regulation (EEC) No 3763/91 (OJ No L 356, 24. 12. 1991, p. 1). (7) OJ No L 221, 9. 8. 1991, p. 30. (8) OJ No L 255, 18. 10. 1968, p. 23. ANNEX I 1. The basic principle of the system is that each relevant authority (border inspection post; central authority of the Member State; Commission) will have random access to a computerized file of consignments of animals or products re-dispatched under Article 12 (1) (c) of Directive 91/496/EEC or Article 16 (1) (a) of Directive 90/675/EEC. 2. This file will be updated by the competent authorities of the Member States. Information must be conveyed with all speed via the public packet-switching network. 3. The Commission shall be responsible for the network. The operator shall be selected and the overall techical specifications of the network determined in accordance with the procedure laid down in Article 13 of this Decision. 4. The reasons for re-dispatching a consignment shall be entered in the file. The rules for applying this paragraph shall be adopted in accordance with the procedure provided for in Article 13. ANNEX II 1. The Commission shall establish a data base of the Community requirements for importation of live animals and products and shall make it available to each Member State and each border inspection post. 2. Each Member State shall establish a data base of national requirements (not covered by paragraph 1) for importation of live animals and products into its territory. Each will make this available to the other Member States, the Commission and all Community border inspection posts. 3. Each Member State shall determine how its border inspection posts are to have access to the data bases indicated in paragraphs 1 and 2. 4. The Commission shall be responsible for updating the data base indicated in paragraph 1. The Member States shall be individually responsible for updating the data bases indicated in paragraph 2. 5. The technical requirements for harmonization of the data bases and for their updating shall be determined in accordance with the procedure laid down in Article 13. ANNEX III 1. Each Member State shall set up a data base covering the animals and products brought into its territory. 2. Each Member State shall transmit to the Commission, at a frequency or frequencies to be determined in accordance with the procedure laid down in Article 13, information extracted from the data bases indicated in paragraph 1. 3. The technical requirements for harmonization of the data bases and for transmission of information to the Commission shall be determined in accordance with the procedure laid down in Article 13.